COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Noble Drilling (Jim Thompson), LLC

Appellate case number:   01-14-00256-CV

Trial court case number: 2011-43366

Trial court:             215th District Court of Harris County

        The Court REQUESTS a response to Relator’s Petition for Writ of Mandamus from Real
Party in Interest, Salvadore Maciel. The response, if any, is due within 30 days of the date of
this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: April 1, 2014